PARKER, Judge.
Plaintiffs insurance policy contained a clause excluding coverage “for treatment of bodily injuries arising from or in the course of any employment.” The sole question presented by this appeal is whether plaintiff’s injuries arose “from or in the course of” his employment.
Plaintiff was self-employed, and the stipulated facts clearly show that he had begun the performance of the duties of his job. The boards were plaintiff’s stock in trade, and the borrowed truck was being used as an essential part of his business enterprise. At the time of the accident, plaintiff had left his home and had begun another day’s work. Although he had not actually moved the truck or the boards, plaintiff was “standing] beside this truck to determine where he would move the truck to unload the boards” when the accident occurred.
 In his brief, plaintiff does not contend that he was not engaged in the performance of the duties of his job at the time of the accident. Instead, relying on cases holding that insurance *259policies should be construed favorably to the insured, plaintiff argues that the purpose of the exclusion was to avoid double coverage with the North Carolina Workmen’s Compensation Act and that the exclusion should therefore be construed to deny benefits under the policy only where the employer is required to provide coverage under the Workmen’s Compensation Act. However, the rules requiring an insurance policy to be construed favorably to the insured and against the insurer apply only where the language of the policy is ambiguous or reasonably susceptible to two interpretations. An insurance policy is subject to the same rules of interpretation applicable to contracts generally, and where unambiguous terms are used, “they will be interpreted according to their usual, ordinary, and commonly accepted meaning.” Motor Co. v. Insurance Co., 233 N.C. 251, 254, 63 S.E. 2d 538, 541 (1951). The meaning of the exclusion is clear. It denies recovery for injuries arising “from or in the course of any employment.” The application of this exclusion does not depend upon the existence of any other form of insurance coverage, including Workmen’s Compensation, and the trial court correctly ruled that plaintiff was not entitled to recover on the policy.
Affirmed.
Judges Martin and Arnold concur.